Citation Nr: 1806602	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability of the bilateral feet.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1987.  He also served in the U.S. Navy Reserve.    

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In November 2015, the Board remanded the case for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for issuance of an addendum medical opinion.

Pursuant to the Board's November 2015 remand, the Veteran underwent VA compensation examination in March 2016.  In the report, the examiner indicated a review of the record and addressed the Board's remand inquiries.  However, in commenting on whether the foot skin disorder at issue relates to service, the examiner may not have relied on the proper evidentiary standard in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in November 2015.  All records/responses received must be associated with the electronic claims file. 

2.  Return the case to the VA examiner who conducted the March 2016 examination, or to a suitable substitute.  The examiner should review the claims folder, and then respond to the following question. 

Is it at least as likely as not (i.e., probability of 50 percent or higher) that any skin disorder on the feet is related to an in-service disease, event, or injury, to include the period of active service in St. Lucia in July 1998?

Please note that, if a denial of the claim is in order, a preponderance of the evidence must demonstrate that the disorder is not likely related to service.  It is not the Veteran's burden to demonstrate that his skin disorder likely relates to service.  Indeed, if the evidence is divided on the issue, the government's burden has not been met, and a grant of benefits would be in order.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

A grant would be warranted in this matter if the evidence indicates that it is likely or at least as likely as not that the skin problem(s) relates to service in July 1998.  However, a denial is warranted if the evidence indicates that it is not likely that the skin problem relates to service in July 1998.  

In the March 2016 medical opinion, the correct standard is addressed in part.  A plain reading of other sections of the opinion indicates, however, that the examiner may have shifted the burden of proof to the Veteran in his analysis of the claim (e.g., "There is not a likely medical connection between service and the Veteran's current skin condition....   There isn't anything about the deployment that would have likely caused an immune system change that led to the skin problem.")

In an addendum opinion, please revisit the issue and comment on the claim relying on the evidentiary standard discussed here.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Also, please explain in detail any opinion provided.  

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the April 2016 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




